— In a negligence action to recover damages for personal injuries, in which the jury returned a verdict (1) in favor of plaintiffs Croyle and against defendants Seneca and Matthews for $20,000 on the cause of action for loss of earnings and $250 on the cause of action for loss of services, but failed to award plaintiffs damages for personal injuries, and (2) in favor of defendants Van Leuven and the Long Island Motor Haulage, the appeals, as limited by the briefs of the respective parties, are from (1) so much of an order of the Supreme Court, entered in Orange County on December 16, 1977, as denied the branch of the Croyles’ motion which sought to set aside the verdict in favor of defendants Van Leuven and the Long Island Motor Haulage and granted a new trial on the issue of damages and (2) so much of a judgment of the same court, entered January 5, 1978, as awarded damages to plaintiffs Croyle pursuant to the jury’s verdict and failed to find defendants Van Leuven and the Long Island Motor Haulage liable. Judgment modified, on the law, by deleting therefrom the awards in favor of plaintiffs Croyle. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. Order affirmed insofar as appealed from, without costs or disbursements. The verdict of the jury on liability was neither irrational nor unwarranted on a fair interpretation of the credible evidence. In addition, a damage award for loss of earnings without an award for the injury that occasioned the absence from work is, as the trial court found, inconsistent. We have modified the judgment to conform to the intent of the trial court’s order which set aside so much of the jury’s verdict as awarded damages. Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.